DETAILED ACTION
This action is in response to application amendment filed on 29 October 2021.  Claims 1, 3-9, 11, 22, 24-30, and 32 are now pending in the present application and claims 2, 10, 12-21, 23, 31, and 33-43 are canceled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
03 September 2021 
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 22, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NTT DOCOMO (hereinafter NTT) (“Views on random access channel for NR”; 3GPP; R1-1612708).
Regarding claims 1 and 11, NTT discloses a method implemented at a network node, comprising: 
determining a numerology for beamforming training supportable by a network node and a terminal device { (see pp. 2-5, section 2.2; Fig. 3) },
wherein the numerology for the beamforming training is determined by selecting it from one or more numerologies for beamforming training supportable by the terminal device { (see pp. 2-5, section 2.2; Fig. 3), where the system has RACH and numerologies };
configuring the numerology for the beamforming training, wherein the numerology defines radio resources with adaptive properties used for transmissions of beamforming training signals, and wherein the radio resources with adaptive properties comprise orthogonal frequency division multiplexing symbols having larger subcarrier spacing than that for regular transmissions { (see pp. 2-5, section 2.2; Fig. 3) },
wherein the radio resources with adaptive properties comprise orthogonal frequency division multiplexing symbols having larger subcarrier spacing than that for regular transmissions { (see pp. 2-5, section 2.2; Fig. 3) }; and
performing the beamforming training based at least partly on the configured numerology { (see pp. 2-5, section 2.2; Fig. 3) }.
Regarding claims 22 and 32, Zhang discloses a method implemented at a radio device, comprising: 
obtaining indication information which indicates configuration of a numerology for beamforming training supportable at least by the terminal device, wherein the numerology defines radio resources with adaptive properties used for transmissions of beamforming training signals, wherein the numerology for the beamforming training is determined by selecting it from one or more numerologies for beamforming training supportable by the terminal device { (see pp. 2-5, section 2.2; Fig. 3), where the system has RACH and numerologies }, and 
wherein the radio resources with adaptive properties comprise orthogonal frequency division multiplexing symbols having larger subcarrier spacing than that for regular transmissions { (see pp. 2-5, section 2.2; Fig. 3) }; and
performing the beamforming training based at least partly on the configuration of the numerology { (see pp. 2-5, section 2.2; Fig. 3) }.







The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 11, 22, 24-30, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (hereinafter Zhang) (US 2019/0229789 A1).
Regarding claims 1 and 11, Zhang discloses a method implemented at a radio device { (see Figs. 1A-F) }, comprising: 
determining a numerology for beamforming training supportable by a network node and a terminal device { (see pg. 12, [0146, 0154]; pg. 17, [0201, 0203, 0205]; Figs. 1A-F, 6, 10, & 16) };
wherein the numerology for the beamforming training is determined by selecting it from one or more numerologies for beamforming training supportable by the terminal device { (see pg. 3, [0058, 0060]; pg. 13, [0159-0160]; pg. 18, [0216, 0218-0219 ) },
configuring the numerology for the beamforming training, wherein the numerology defines radio resources with adaptive properties used for transmissions of beamforming training signals, and wherein the radio resources with adaptive properties comprise orthogonal frequency division multiplexing symbols having larger subcarrier spacing than that for regular transmissions { (see pg. 12, [0146, 0154]; pg. 13, [0159]; pg. 17, [0201, 0203, 0205]; Figs. 1A-F, 6, 10, & 16), where the system has numerologies (e.g., 1, 2),
wherein the radio resources with adaptive properties comprise orthogonal frequency division multiplexing symbols having larger subcarrier spacing than that for regular transmissions { (see pg. 12, [0155]; pg. 13, [0159]; Figs. 1A-F, 6, 10, & 16), where the system uses OFDM and has numerologies (e.g., 1, 2) (see pg. 12, [0146, 0154]; pg. 17, [0203]), and the system has a flexible frame structure (see pg. 12, [0153]; pg. 3, [0056]) }; and
performing the beamforming training based at least partly on the configured numerology { (see pg. 12, [0146, 0154]; pg. 13, [0159]; pg. 17, [0201, 0203, 0205]; Figs. 1A-F, 6, 10, & 16) }.
Regarding claim 3, Zhang discloses the method according to claim 1, wherein the numerology for the beamforming training is configured via system information from the network node to the terminal device according to a predefined rule { (see pg. 12, [0146, 0154]; pg. 13, [0159]; pg. 17, [0201, 0203, 0205]; Figs. 1A-F, 6, 10, & 16) }.
Regarding claim 4, Zhang discloses the method according to claim 1, wherein the one or more numerologies are indicated by a report from the terminal device { (see pg. 12, [0146, 0154]; pg. 13, [0159]; pg. 17, [0201, 0203, 0205]; Figs. 1A-F, 6, 10, & 16) }.
Regarding claim 5, Zhang discloses the method according to claim 4, wherein the numerology for the beamforming training is configured through one or more of the following: signaling between the network node and the terminal device; and an indicator from the network node { (see pg. 12, [0146, 0154]; pg. 13, [0159]; pg. 17, [0201, 0203, 0205]; Figs. 1A-F, 6, 10, & 16) }.
Regarding claim 6, Zhang discloses the method according to claim 1, wherein the numerology for the beamforming training is supportable by one or more other terminal devices sharing the beamforming training signals with the terminal device { (see pg. 12, [0146, 0154]; pg. 13, [0159]; pg. 17, [0201, 0203, 0205]; Figs. 1A-F, 6, 10, & 16) }.
Regarding claim 7, Zhang discloses the method according to claim 1, wherein the numerology for the beamforming training is determined based at least partly on one or more of the following: geometry of the terminal device; mobility of the terminal device; a radio link condition; a procedure or a stage of a procedure currently performed for the beamforming training; and allocation of the radio resources used for transmissions of beamforming training signals { (see pg. 12, [0146, 0154]; pg. 13, [0159]; pg. 17, [0201, 0203, 0205]; Figs. 1A-F, 6, 10, & 16) }.
Regarding claim 8, Zhang discloses the method according to claim 1, wherein in response to the numerology for the beamforming training meeting one or more predefined requirements, the method further comprises: determining another numerology for beamforming training to replace the numerology for the beamforming training, wherein the another numerology is supportable by the network node and the terminal device; configuring the another numerology for the beamforming training to adjust the adaptive properties of the radio resources; and performing the beamforming training based at least partly on the another configured numerology { (see pg. 12, [0146, 0154]; pg. 13, [0159]; pg. 17, [0201, 0203, 0205]; Figs. 1A-F, 6, 10, & 16) }.
Regarding claim 9, Zhang discloses the method according to claim 1, wherein the beamforming training is performed by combining time multiplexing with at least one of frequency multiplexing and spatial multiplexing { (see pg. 11, [0138]; pg. 12, [0146, 0154]; Figs. 1A-F, 6, 10, & 16) }.



Regarding claims 22 and 32, Zhang discloses a method implemented at a terminal device, comprising: 
obtaining indication information which indicates configuration of a numerology for beamforming training supportable at least by the terminal device, wherein the numerology defines radio resources with adaptive properties used for transmissions of beamforming training signals { (see pg. 12, [0146, 0154]; pg. 13, [0159]; pg. 17, [0201, 0203, 0205]; Figs. 1A-F, 6, 10, & 16) }, 
wherein the numerology for the beamforming training is determined by selecting it from one or more numerologies for beamforming training supportable by the terminal device { (see pg. 3, [0058, 0060]; pg. 13, [0159-0160]; pg. 18, [0216, 0218-0219 ) }, and 
wherein the radio resources with adaptive properties comprise orthogonal frequency division multiplexing symbols having larger subcarrier spacing than that for regular transmissions { (see pg. 12, [0155]; pg. 13, [0159]; Figs. 1A-F, 6, 10, & 16), where the system uses OFDM and has numerologies (e.g., 1, 2) (see pg. 12, [0146, 0154]; pg. 17, [0203]), and the system has a flexible frame structure (see pg. 12, [0153]; pg. 3, [0056]) }; and
performing the beamforming training based at least partly on the configuration of the numerology { (see pg. 12, [0146, 0154]; pg. 13, [0159]; pg. 17, [0201, 0203, 0205]; Figs. 1A-F, 6, 10, & 16) }.
Regarding claim 24, Zhang discloses the method according to claim 22, wherein the indication information is obtained via system information from the network node to the terminal device according to a predefined rule { (see pg. 12, [0146, 0154]; pg. 13, [0159]; pg. 17, [0201, 0203, 0205]; Figs. 1A-F, 6, 10, & 16) }.
Regarding claim 25, Zhang discloses the method according to claim 22, further comprising: transmitting a report from the terminal device to the network node, wherein the report indicates one or more numerologies for beamforming training supportable by the terminal device, and wherein the one or more numerologies comprise the numerology for the beamforming training { (see pg. 12, [0146, 0154]; pg. 13, [0159]; pg. 17, [0201, 0203, 0205]; Figs. 1A-F, 6, 10, & 16) }.
Regarding claim 26, Zhang discloses the method according to claim 25, wherein the indication information is obtained through one or more of the following: signaling between a network node and the terminal device; and an indicator from the network node { (see pg. 12, [0146, 0154]; pg. 13, [0159]; pg. 17, [0201, 0203, 0205]; Figs. 1A-F, 6, 10, & 16) }.
Regarding claim 27, Zhang discloses the method according to claim 22, wherein the numerology for the beamforming training is supportable by one or more other terminal devices sharing the beamforming training signals with the terminal device { (see pg. 12, [0146, 0154]; pg. 13, [0159]; pg. 17, [0201, 0203, 0205]; Figs. 1A-F, 6, 10, & 16) }.
Regarding claim 28, Zhang discloses the method according to claim 22, wherein the numerology for the beamforming training is based at least partly on one or more of the following: geometry of the terminal device; mobility of the terminal device; a radio link condition; a procedure or a stage of a procedure currently performed for the beamforming training; and allocation of the radio resources used for transmissions of beamforming training signals { (see pg. 12, [0146, 0154]; pg. 13, [0159]; pg. 17, [0201, 0203, 0205]; Figs. 1A-F, 6, 10, & 16) }.
Regarding claim 29, Zhang discloses the method according to claim 22, further comprising: obtaining new indication information which indicates configuration of another numerology for beamforming training to replace the numerology for the beamforming training, wherein the another numerology is supportable at least by the terminal device; and performing the beamforming training based at least partly on the configuration of the another numerology which adjusts the adaptive properties of the radio resources { (see pg. 12, [0146, 0154]; pg. 13, [0159]; pg. 17, [0201, 0203, 0205]; Figs. 1A-F, 6, 10, & 16) }.
Regarding claim 30, Zhang discloses the method according to claim 22, wherein the beamforming training is performed by combining time multiplexing with at least one of frequency multiplexing and spatial multiplexing { (see pg. 11, [0138]; pg. 12, [0146, 0154]; Figs. 1A-F, 6, 10, & 16), where the system has numerologies (e.g., 1, 2)  }.














Response to Arguments
 	Applicant's arguments filed 29 October 2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with applicant’s arguments as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).
 	Regarding applicant’s argument of claim 1 in the par. bridging pp. 7-8, “…disagrees with…discloses… wherein the numerology for the beamforming training is determined by selecting it from one or more numerologies for beamforming training supportable by the terminal device …”, the Examiner respectfully disagrees.  Applicant has failed to interpret and appreciate the teachings of well-known prior art NTT or Zhang that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.  
In particular, NTT and Zhang discloses the language as related to the claimed feature(s) 
wherein the numerology for the beamforming training is determined by selecting it from one or more numerologies for beamforming training supportable by the terminal device { (see NTT -  pg. 3, [0058, 0060]; pg. 13, [0159-0160]; pg. 18, [0216, 0218-0219]), where the system performs a sweeping (e.g., beamforming training) }.    
wherein the numerology for the beamforming training is determined by selecting it from one or more numerologies for beamforming training supportable by the terminal device { (see Zhang - pg. 3, [0058, 0060]; pg. 13, [0159-0160]; pg. 18, [0216, 0218-0219 ), where the system performs beamforming training (see pg. 3, [0061]) }.
Therefore, as addressed above, the applied reference more than adequately meets the claim limitations.

 	Regarding applicant’s argument(s) of claims 3-9, 11, 22, 24-30, and 32, the claims are addressed for the same reasons as set forth above and as applied above in each claim rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parkvall et al. (US 10,367,677 B2) discloses network architecture, methods, and devices for a wireless communications network.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462          

WJD,Jr
18 November 2021